Name: Commission Regulation (EC) No 1254/2001 of 26 June 2001 determining the extent to which applications lodged in June 2001 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July to 30 September 2001 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32001R1254Commission Regulation (EC) No 1254/2001 of 26 June 2001 determining the extent to which applications lodged in June 2001 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July to 30 September 2001 can be accepted Official Journal L 173 , 27/06/2001 P. 0033 - 0034Commission Regulation (EC) No 1254/2001of 26 June 2001determining the extent to which applications lodged in June 2001 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 July to 30 September 2001 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1486/95 of 28 June 1995 opening and providing for the administration of tariff quotas for certain products in the pigmeat sector(1), as last amended by Regulation (EC) No 1006/2001(2), and in particular Article 5(5) thereof,Whereas:(1) The applications for import licences lodged for the third quarter of 2001 are for quantities less than the quantities available and can therefore be met in full.(2) The surplus to be added to the quantity available for the following period should be determined,HAS ADOPTED THIS REGULATION:Article 11. Applications for import licences for the period 1 July to 30 September 2001 submitted pursuant to Regulation (EC) No 1486/95 shall be met as referred to in Annex I.2. For the period 1 October to 31 December 2001, applications may be lodged pursuant to Regulation (EC) No 1486/95 for import licences for a total quantity as referred to in Annex II.Article 2This Regulation shall enter into force on 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 145, 29.6.1995, p. 58.(2) OJ L 140, 24.5.2001, p. 13.ANNEX I>TABLE>ANNEX II>TABLE>